Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 1 of 7

UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTR|CT OF FLOR|DA

PANAMA ClTY DlVlSlON
lN RE:
MlLLS, ROGER ALLEN CASE NO. 18-50307-KKS
CHAPTER 7

Debtor(s).
l

 

EPQRT A§p monch TRusTEE’s
lNT@moN To ABANDoN PRoPERTY oF THE EsTATE

TO: Debtor(s), Creditors, and Parties in |nterest

 

 

NOT|CE OF OPPORTUNITY TO
OBJECT AND REQUEST FOR HEAR|NG

Pursuant to Loca| Ru|e 2002-2, the Court Will consider the relief
requested in this paper Without further notice or hearing unless a party in
interest files a response Within twenty-one (21) days from the date set forth on
the proof of service plus an additional three days for service if any party Was
served by U.S. lVlail, or such other period as may be specified in Fed. R.
Bankr.P. 9006(f).

|f you object to the relief requested in this paper, you must file an
objection or response electronically With the C|erk of the Court or by mail at
110 E. Park Avenue, Suite 100, Ta|lahassee, FL 32301, and serve a copy on
the Trustee, lVlary W. Co|on, Trustee, P. O. Box 14596, Ta|lahassee, FL
32317, and any other appropriate person Within the time allowed. lf you file
and serve a response Within the time permitted, the Court Will either schedule
and notify you of a hearing or consider the response and grant or deny the
relief requested Without a hearing.

lf you do not file a response Within the time permitted, the Court Will
consider that you do not oppose the relief request in the paper, Will proceed
to consider the paper Without further notice or hearing, and may grant the
relief requested

 

Page 1 of 3

 

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 2 of 7

NOT|CE lS HEREBY GlVEN that the trustee/debtor-in-possession intends
to abandon the following property(ies) of the estate:

1. Progerty Description: Wyndham Vacation
Lienholderjs) Name
& Address: Wyndham Vacation Ownership

Attn: Bankruptcy
PO Box 98940
Las vegas, NV 89193

Amount of Secured Claim: $14,035.00

Fair |V|arket Va|ue: $0.00

Said property(ise) is/are being abandoned for the following reasons:

1) The secured creditors hold a valid, perfected security interest on

the property and the balance due exceeds the fair market value of
the property, or

2) The property(ies) are worthless and unsaleab|e, or

3) The cost of preservation and cost of sale of the property(ies) is
greater than the price which could be realized from liquidation of
same.

NOT|CE |S HEREBY GlVEN that all objections to the proposed
abandonment must state the basis for the objection and shall include a
request for hearing if one is desired. lf no objections are filed, the
abandonment shall be deemed to be final.

 

DATED: Apri| 18z 2019 /s/ l\/lary W. Colon
lV|ary W. Colc')n
Chapter 7 Trustee

Smith, Thompson, Shaw, et al
P.O. Box 14596

Page 2 of 3

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 3 of 7

Ta|lahassee, FL 32317
F|orida Bar No. 0184012
Telephone: (850) 241-0144
Facsimi|e: (850) 702-0735
trustee@marycolon.com

_ERTlFicATE oF s§vac§

l HEREBY CERT|FY THAT A TRUE AND CORRECT COPY OF THE
FOREGO|NG Notice of Report and Notice of Trustee’s intention to
Abandon Property of the Estate has been furnished by U.S. l\/lai| With
postage prepaid to all persons on the Court’s mailing matrix by BK Attorney
Services, LLC d/b/a certificateofservice.com on April 18, 2019.

/s/ Nlary W. Colc')n
lV|ary W. Co|on

Page 3 of 3

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 4 of 7

UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTR|CT OF FLOR|DA
PANAMA ClTY DlVlSlONv
|N RE: MILLSl ROGER ALLEN CASE NO: 18-50307-KKS
DEcLARATioN oF MAlLlNG
CERT|F|CATE OF SERVlCE
Chapter: 7

 

 

On 4/18/2019, l did cause a copy of the following documents, described below,
NOT|CE OF lNTENT TO SELL PROPERT‘( OF THE ESTATE
REPORT AND NOT|CE OF |NTENTION TO ABANDON PROPERTY OF THE ESTATE

to be served for delivery by the United States Posta| Service, via First C|ass United States Mail. postage prepaid, with
sufncient postage thereon to the parties listed on the mailing matrix exhibitl a copy of which is attached hereto and
incorporated as if fully set forth herein.

l caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.

Parties who are participants in the Courts Electronic Noticing System (“NEF"), if any, were denoted as having been served
electronicatly with the documents described herein per the ECF/PACER system.

DATED: 4/18/2019

Lthlan¢_lAL_CalQn._lcustee
Mary W. Colon, Trustee 0184012

P. O. Box 14596
Tallahasseel FL 32317
850 241 0144

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 5 of 7

UN|TED STATES BANKRUPTCY COURT
NORTHERN DlSTR|CT OF FLOR|DA
PANAMA ClTY DIV|S|ON

lN RE: lV||LLS, ROGER ALLEN CASE NO: 18-50307-KKS

CERT|F|CATE OF SERVICE
DECLARAT|ON OF MA|L|NG

Chapter: 7

 

On 4/18/2019, a copy of the following documents, described below,
NOT|CE OF lNTENT TO SELL PROPERTY OF THE ESTATE
REPORT AND NOT|CE OF lNTENTlON TO ABANDON PROPERTY OF THE ESTATE

were deposited for delivery by the United States Posta| Service, via First C|ass United States lVlail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that l have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Dec|aration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATEDI 4/18/2019

:§;'>g¢;;:>___

Jay S. Jump

BK Attorney Services, LLC

d/b/a certiticateofservice.com, for
Mary W. Co|on, Trustee

P. O. Box 14596
Ta|lahassee, FL 32317

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 6 of 7

PARTIES DESIGNATED AS "EXCLUDE“ WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DBSIGNATED AS "CM/ECF E-SERVICE" RECEIVED BLECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO

LABEL MATRIX FOR LOCAL NOTICING
11295
CASE lB-50307-KKS
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY
THU APR 18 14-59~21 EDT 2019

NORTHWEST FLORIDA AUCTION GROUP INC
1319 LEWIS TURNER BLVD
FT WALTON BEACH FL 32547-1137

TERE$A M DORR ESQ

ZALKIN REVELL PLLC

2441 US HIGHWAY 98W

SUITE 109

SANTA ROSA BEACH FL 32459~5386

AMERICAN EXPRESS NATIONAL BANK
CO BECKET AND LEE LLP

PO BOX 3001

MALVERN PA 19355-0701

CAPITAL ONE

ATTN BANKRUPTCY

PO BOX 30285

SALT LAKE CITY UT 84130-0205

CHASE MORTGAGE

ATTN CASE RESEARCH BANKRUPTC¥
PO BOX 24695

COLUMBUS OH 43224-0696

JPMORGAN CHASE BANK NATIONAL
ASSOCIATION

CHASE RECORDS CENTER

ATTN- CORRESPONDENCE MAIL
MAIL CODE LA4~5555

700 KANSAS LANE

MONROE LA 71203-4774

PACIFIC UNION FINANCIAL LLC
1601 LBJ FREEWAY $TE 500
FARMERS BRANCH TX 75234-6034

PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

JPMORGAN CHASE BANK NATIONAL
ASSOCIATION

CO STEVEN GERALD POWROZEK

SHAPIRO FISHMAN GACHE LLP

4630 WOODLAND CORPORATE BLVD STE 100
TAMPA FL 33614-2429

PACIFIC UNION FINANCIAL LLC
EXL LEGAL PLLC

12425 ZBTH STREET NORTH
SUITE 200

ST PETERSBURG FL 33716-1826

AMERICAN EXPRESS
CORRESPONDENCEBANKRUPTCY
PO BOX 981540

EL PASO TX 79998-1540

BARCLAYS BANK DELAWARE
ATTN CORRESPONDENCE

PO BOX 8801

WILMINGTON DE 19899*8801

CAPITAL ONE
PO BOX 30285
SALT LAKE ClTY UT 84130-0285

HARLEY DAVIDSON FINANCIAL
ATTN BANKRUPTCY

PO BOX 22048

CARSON CITY NV 89721-2048

JERRY WILSONS ROOFING LLC
1705 ALABAMA AVE
L¥NN HAVEN FL 32444-4243

PINNACLE
PO BOX 130848
CARLSBAD CA 92013-0848

SYNCHRONY BANK

CO PRA RECEIVABLES MANAGEMENT LLC
PO BOX 41021

NORFOLK VA 23541-1021

NATIONSTAR MORTGAGE LLC DBA MR COOPER
ROBERTSON ANSCHUTZ SCHNEID PL

6409 CONGRESS AVENUE SUITE 100

BOCA RATON FL 33487-2853

PACIFIC UNION FINANCIAL LLC

CO ALEJANDRO MARTINEZMALDONADO
BXL LEGAL PLLC

12425 ZBTH ST SUITE 200

ST PETERSBURG FL 33716~1826

AMERICAN EXPRESS
PO BOX 297871
FORT LAUDERDALE FL 33329-7871

BARCLAYS BANK DELAWARE
PO BOX 8803
WILMINGTON DE 19899-8803

CAPITAL ONE BANK USA NA
PO BOX 71083
CHARLOTTE NC 28272-1083

HARLEY DAVIDSON CREDIT CORP
PO BOX 9013
ADDISON TX 75001-9013

PACIFIC UNION FINANCIAL
ATTN BANKRUPTCY

1603 LBJ FREEWAY SUITE 500
FARMERS BRANCH TX 75234-6071

POLLACK ROSEN PA

806 DOUGLAS RD

SOUTH TOWER SUITE 200
CORAL GABLES FL 33134-3157

SYNCHRONY BANKCARE CREDIT
950 FORER BLVD
KETTERING OH 45420-1469

Case 18-50307-KKS Doc 59 Filed 04/18/19 Page 7 of 7

PARTIES DESIGNATED AS "EXCLUDE"

WERE NOT SERVED VIA USPS FIRST CLASS MAIL

PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E~SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SYNCHRONY BANKCARE CREDIT
ATTN BANKRUPTCY DEPT

PO BOX 965061

ORLANDO FL 32896-5061

WYNDHAM CONSUMER FINANCE INC
P 0 BOX 97474
LAS VEGAS NV 39195~0001

NATASHA Z REVELL

ZALKIN REVELL PLLC

WATERSIDE BUSINESS CENTER

2441 US HIGHWAY 98W STE 109
SANTA ROSA BEACH FL 32459-5386

US BANK
PO BOX 5229
CINCINNATI OH 45201*5229

WYNDHAM VACATION OWNERSHIP INC
10750 W CHARLESTON BLVD
LAS VEGAS NV 89135-1049

DEBTOR

ROGER ALLEN MILL$
4021 OSPREY FGINT
PANAMA CITY FL 32409-2129

UNITED STATES TRUSTEE

110 E PARK AVBNUE

SUITE 128

TALLAHASSEE FL 32301-7728

MARY W COLON
PO BOX 14596
TALLAHASSEE FL 32317-4596

TERESA M DORR

ZALKIN REVELL PLLC

2441 US HIGHWAY 98 SUITE 109
SANTA ROSA BEACH FL 32459~5386

